DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishaya et al. (US 2014/0290028 hereinafter “Ishaya”) in view of Siegel et al. (US 2008/0079258 hereinafter “Siegel”).
Ishaya discloses a sprinkler sleeve attachment (30, see fig. 12), consisting of:
a unitary body (32) having an open upper end (33) and an open lower end (35) defining a channel therethrough, wherein the diameter of the lower end is smaller than that of the upper end (shown in fig. 12);
an internal connection member (50) within the unitary body, the internal connection member having a threaded exterior surface;
an external connection member (52) disposed on the open lower end, the external connection member having a threaded interior surface (see paragraph [0040] which describes the connector tube 50 of fig. 4 which is the same connector tube as fig. 12);
an annular shoulder (60) disposed between the external connection member and the lower end of the unitary body, the annular shoulder including a diameter that is less than a diameter of the unitary body and greater than a diameter of the external connection member;

wherein a lower end of each stabilizing fin terminates above a lower edge of the unitary body defining a lower portion of the exterior sidewall surface of the unitary body that is free from attachments, wherein a perimeter of the upper edge of the unitary body is aligned with the exterior sidewall surface of the unitary body (shown in fig. 12);
wherein the channel is configured to receive a sprinkler head such that an outer wall of the sprinkler head aligns flush with an exterior surface of the unitary body (fig. 12 shows this capability).
Ishaya does not disclose an upper end of each stabilizing fin terminates beneath an upper edge of the unitary body, or the lower end of each stabilizing fin being defined by a straight and linear lower edge.
However, Siegel teaches a similar sprinkler sleeve attachment with fins (37) that terminate beneath an upper edge of a unitary body and have a lower end being defined by a straight and linear lower edge. Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to modify the fins of Siegel to terminate beneath an upper edge of the unitary body and to have a lower edge defined by a straight and linear lower edge as taught by Siegel, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP §2143 (I)(B). Further, it is inherent that an upper portion of the exterior sidewall surface of the unitary .

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the examiner has not established a prima facie case of obviousness, it is noted that the examiner has shown that the prior art references in combination teach all limitations of the claims, and then has stated  “Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to modify the fins of Siegel to terminate beneath an upper edge of the unitary body and to have a lower edge defined by a straight and linear lower edge as taught by Siegel, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.” Since the limitations have been shown in the prior art and a rationale for the modification has been provided, a prima facie case has been properly established. 
In response to applicant’s argument regarding the “consisting of” transitional phrase, while Ishaya contains additional elements such as the sprinkler assembly 10, these elements are part of the system and not part of the “sprinkler sleeve attachment” which consists only of the socket 30 as shown in the rejection above. It is also noted that applicant’s invention similarly shows a sprinkler head 22 and does not consider this part of the “sprinkler sleeve attachment”. Further, Siegel is only being relied upon to teach a different shape of fin from that of Ishaya, and only the fin is being relied upon in the modification, so the presence of other elements is of little consequence to the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679                      
06/07/2021